Citation Nr: 1035626	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to September 
26, 2003.

2. Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from September 26, 
2003.

3. Entitlement to a rating in excess of 20 percent for residuals 
of right ankle sprain.


REPRESENTATION

Appellant represented by:	Kim Krummeck, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 
1977 to September 1992.  These matters are before the Board 
pursuant to a Motion to Vacate filed by the Veteran's attorney on 
June 11, 2010.  The matters were before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court). The case was originally before the 
Board on appeal from a November 1997 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for lumbosacral 
strain syndrome, rated 10 percent, effective January 30, 1997; 
and granted service connection for right ankle sprain, rated 0 
percent, also effective January 30, 1997. In his March 1999 VA 
Form 9, the veteran requested a Travel Board hearing; in February 
2000 he withdrew the request.  In April 2000, a hearing was held 
before a Decision Review Officer; a transcript of the hearing is 
associated with the claims folders. An April 2000 rating decision 
increased the low back disability rating to 20 percent. A July 
2001 rating decision increased the rating for the ankle 
disability to 10 percent, effective January 30, 1997. In August 
2002, the Board arranged for development under then-existing 
authority. In July 2003, the Board remanded the case to have the 
development completed by the RO. A May 2005 rating decision 
increased the ankle rating to 20 percent, effective December 10, 
2002.

In a decision issued in August 2005, the Board denied the 
Veteran's claim for a rating in excess of 20 percent for lumbar 
spine disability; granted an earlier effective date of January 
30, 1997 for the 20 percent rating for the right ankle 
disability; and denied a rating in excess of 20 percent for the 
right ankle disability. The Veteran appealed the August 2005 
decision to the Court. In June 2007, the Court issued an order 
that vacated the Board's decision and remanded the matters on 
appeal for readjudication consistent with the instructions 
outlined in the May 2007 Joint Motion by the parties.

An August 2009 rating decision, in pertinent part,  increased the 
rating for the Veteran's degenerative disc disease of the lumbar 
spine to 40 percent, effective September 26, 2003.  The Veteran's 
claims files are currently under the jurisdiction of the Seattle, 
Washington RO.

(The matters of the ratings for peripheral neuropathy of the 
lower extremities are the subject of a separate decision by the 
Board.)

The issues of a rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine prior to September 26, 2003; a 
rating in excess of 40 percent for degenerative disc disease of 
the lumbar spine from September 26, 2003; and to a rating in 
excess of 20 percent for residuals of right ankle sprain are 
being REMANDED to the VARO.  VA will notify the Veteran when any 
action on his part is required. 


FINDINGS OF FACT

1. On May 14, 2010 the Board issued a decision addressing claims 
for higher ratings for degenerative disc disease of the lumbar 
spine and residuals of a right ankle sprain.

2. In mail received by the RO in April 2010, prior to the 
issuance of the Board's May 14, 2010 decision, the Veteran had 
requested a hearing in these matters before a Veterans Law Judge.

3. On June 11, 2010 the Board received the Veteran's attorney's 
motion requesting a vacate of the Board decision dated May 14, 
2010, and that the Veteran be scheduled for a Travel Board 
hearing.  


CONCLUSION OF LAW

The criteria to vacate the Board's decision of May 14, 2010, are 
met.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time at the 
request of the appellant, or on the Board's own motion, when an 
appellant has been denied due process. 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.

A Board decision in May 14, 2010 addressed claims for higher 
ratings for degenerative disc disease of the lumbar spine and 
residuals of right ankle sprain.  On April 2, 2010, the RO had 
received the Veteran's request for a Travel Board hearing in 
these matters; the request was not forwarded to the Board until 
June 2010, and the Board was unaware of its existence when it 
issued the May 14, 2010 decision.  

Records in the possession of VA that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically of 
file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Board's May 
2010 decision was not based on all available evidence, due 
process requires that the Veteran's attorney's Motion to vacate 
the Board's May 14, 2010 decision (to afford the Veteran a 
hearing, and readjudication of these matters by the Board 
thereafter) be granted.  

Under 38 U.S.C.A. § 7252, only a decision by the Board may be 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  This vacatur is in the nature of a preliminary 
order and does not constitute a decision by the Board on the 
merits of the appeal.


ORDER

The Board's decision of May 14, 2010, addressing claims for 
higher ratings for degenerative disc disease of the lumbar spine 
and residuals of right ankle sprain, is hereby vacated.


REMAND

The Veteran has indicated he wishes to appear for a hearing in 
these matters before the Board at his local RO office (Travel 
Board hearing).  See Appeal to Board of Veterans' Appeals dated 
March 26, 2010 (received at the RO on April 2, 2010, and at the 
Board on June 11, 2010).  The Veteran has a right to such a 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (a claimant has right to a hearing 
before the issuance of a Board decision); 38 U.S.C.A. § 7107(b) 
(West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2009).

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and 
arrange for the Veteran to be scheduled for a 
Travel Board hearing at the local RO office.  
He should be notified of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).




 Department of Veterans Affairs


